IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CARMEN ENTERPRISES, INC., F/D/B/A : No. 829 MAL 2015
CRUISE HOLIDAYS OF NORRISTOWN & :
BYEBYENOW.COM TRAVEL STORE,       :
                                  : Petition for Allowance of Appeal from
               Petitioner         : the Order of the Superior Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
MURPENTER, LLC, D/B/A UNIGLOBE    :
WINGS TRAVEL,                     :
                                  :
               Respondent         :

CARMEN ENTERPRISES, INC., F/D/B/A : No. 866 MAL 2015
CRUISE HOLIDAYS OF NORRISTOWN & :
BYEBYENOW.COM TRAVEL STORE,       :
                                  : Cross Petition for Allowance of Appeal
               Respondent         : from the Order of the Superior Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
MURPENTER, LLC, D/B/A UNIGLOBE    :
WINGS TRAVEL,                     :
                                  :
               Petitioner         :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of June, 2016, the Petitions for Allowance of Appeal are

DENIED.